DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment under 312
2.	Applicants’ amendment of claim 13 in the Amendment under Rule 312 filed on 14 July 2021 is acknowledged.
3.	Applicants’ addition of claims 24 and 25 in the Amendment under Rule 312 filed on 14 July 2021 is acknowledged.

EXAMINER'S AMENDMENT
4.	Regarding Amendment under Rule 312 filed on 14 July 2021: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Yablonsky on 10 August 2021. 
The application has been amended as follows:


a scaphoid sleeve and a lunate sleeve, each of said sleeves defining a cylindrical body, an inner longitudinal bore, an external bone- engaging surface, a first end defining an opening with a flared aperture, and a second end defining a crimp aperture and a second end expansion, larger than the body, each of said sleeves configured to be independently installed in a drilled passage within each of the scaphoid and lunate bones, respectively; 
at least one implant comprising a wire or cable or strand of a graft harvested from a tendon or ligament, said at least one implant having a first end, an intermediate section and a second end, said at least one implant inserted through said inner longitudinal bores of said sleeves, said at least one implant providing flexibility between the scaphoid and lunate bones and soft tissue at a tension as determined by an installing surgeon; and said sleeves being    configured to traverse substantially through the entire length of said drilled passages through which the implant will pass; and 
a fixed crimp and an adjustable crimp applied to limit an implant length, distance and angle between said scaphoid and lunate bones and said soft tissues to a position as determined by the surgeon, the adjustable crimp defining an outer surface and an inner implant passage securely engaging a circumference of said at least one implant, 
wherein the external bone-engaging surface of each sleeve is devoid of threads, 

wherein the [[
wherein the fixed crimp is secured to the first end of the implant prior to a surgical procedure, and resides within the fixed crimp aperture of a sleeve, 
wherein the adjustable crimp is secured to the second end of the implant during the surgical procedure, and resides within the formed crimp aperture of a sleeve, 
wherein the adjustable crimp comprises a tapered distal end and a cylindrical proximal end, wherein the outer surface of said cylindrical proximal end comprises outer threads, 
wherein during rotational insertion of said adjustable crimp within said formed crimp aperture the outer threads of the adjustable crimp engages the inner threads contained within the inner longitudinal bore of the formed crimp aperture and reduces the inner implant passage of the adjustable crimp to firmly secure the adjustable crimp to the second end of the implant, 
wherein each second end expansion is configured to prevent lateral movement or play of said sleeves within said drilled passages, 
wherein, when the apparatus is implanted, said first ends of each respective sleeve are directed towards one another at an angle allowing up to 30 degrees of flexion within said at least one implant, 


24. (Currently Amended) The apparatus of claim 13 wherein substantially [[an entirety of the external bone contacting surface of at least one of said sleeves is entirely smooth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774